Me. Justice Figuebas,
after stating the foregoing facts, delivered the opinion of the court.
The findings' of fact and the conclusions of law contained in the judgment appealed from are accepted. In view of the provisions of rule 63 of General Order No. 118, series of 1899; and the legal provisions therein cited, and the law of the Legislative Assembly of this Island approved March 12, 1903, we adjudge that we should affirm and do affirm the judgment rendered on August 13, 1902, by the District Court of Ponce, sustaining the complaint, as well as the other pronouncements therein contained, and we impose upon the appellant Hilario Cruz y Colón, the costs of this appeal. The original record properly certified is ordered to be returned to the district court in which it originated, for the proper purposes.
Chief Justice Quiñones and Justices Hernández and MacLeary concurred.
Mr. Justice Sulzbacher did not sit at the hearing in this case.